      Case 6:20-cv-01194-KHV-KGG Document 21 Filed 01/25/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

KENNETH D. MCRAE,                           )
                                            )
                         Plaintiff,         )                     CIVIL ACTION
                                            )
v.                                          )                     No. 20-1194-KHV
                                            )
HOPE PROPERTIES INC.                        )
                                            )
                         Defendant.         )
____________________________________________)

                                             ORDER
       On January 4, 2021, the Court ordered plaintiff to show good cause in writing why the

Court should not dismiss plaintiff’s claims for injunctive relief as moot and plaintiff’s claims for

damages as legally insufficient under Rule 12(b)(6), Fed. R. Civ. P. Memorandum And Order

And Order To Show Cause (Doc. #20). The Court set January 13, 2021 as the deadline for

response. Id. Plaintiff did not respond. For substantially the reasons stated in the Memorandum

And Order And Order To Show Cause, the Court dismisses this action.

       IT IS THEREFORE ORDERED that this action is DISMISSED.

       Dated this 25th day of January, 2021 at Kansas City, Kansas.

                                                     s/ Kathryn H. Vratil
                                                     KATHRYN H. VRATIL
                                                     United States District Judge
